United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1165
                                     ___________

Kristina A. Meadows,                      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Travis J. Rudisill                        *
                                          * [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: October 14, 2005
                                 Filed: December 22, 2005
                                  ___________

Before LOKEN, Chief Judge, LAY, and BENTON, Circuit Judges.
                              ___________

PER CURIAM.
       In this diversity case, plaintiff Kristina A. Meadows appeals, asserting that the
jury verdict for defendant is not supported by sufficient evidence and that the district
court1 should have granted judgment as a matter of law, or in the alternative, a new
trial. As to the sufficiency of a verdict based on Missouri law, this court reverses only
in the complete absence of probative facts to support it. See Joel Bianco Kawasaki
Plus v. Meramec Valley Bank, 81 S.W.3d 528, 537 (Mo. banc 2002); National
American Insurance Co. v. Hogan, 173 F.3d 1097, 1103 (8th Cir. 1999)(review of a


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
jury verdict in a diversity case, applies the same standard as used by the state where
the district court sits). As to the after-trial rulings, when the verdict is attacked as
against the weight of the evidence, this court gives great deference to the district
court's rulings. See Shaffer v. Wilkes, 65 F.3d 115, 118 (8th Cir. 1995). Having
carefully reviewed the record and applicable law in this two-vehicle, rear-end collision
case, this court concludes that the evidence in support of the verdict is not insufficient,
and no error of law appears. AFFIRMED. See 8 th Cir. R. 47B.
                         _______________________________




                                           -2-